Citation Nr: 0831304	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision the RO 
granted service connection for post-traumatic stress disorder 
and initially assigned that disability a 30 percent rating.  
The veteran perfected an appeal as to that rating.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand of this case to the AMC/RO is necessary for the 
following reasons.  The veteran is claiming an initial 
disability rating in excess of 30 percent for his service-
connected PTSD.  The recent medical evidence pertinent to 
this claim consists of an April 2005 letter reporting on a 
private examination in April 2005, as well as the reports of 
VA examinations in October 2005 and October 2007.  

In an April 2005 letter, Edwin W. Hoeper, M.D., of Goldsboro, 
North Carolina, reported on a psychiatric examination of the 
veteran that month.  In addition to psychiatric examination 
findings, Dr. Hoeper also discussed a prospective treatment 
plan he intended for the veteran including medication and 
seeing the veteran every four to six weeks.

Subsequently during VA examination in October 2005 the 
veteran reported that he was seeing a private psychiatrist in 
Goldsboro, North Carolina.  Again, later during VA 
examination in October 2007, the veteran reported that he was 
seeing a private psychiatrist in Goldsboro, North Carolina, 
and had been doing so for three years.  Dr. Hoeper's office 
is in Goldsboro and the veteran appears to be referring to 
treatment from that physician.  

The RO should attempt to obtain any medical records 
associated with treatment which the veteran referred to 
during his two most recent VA examinations.  Notably, in 
response to a June 2005 request from the RO, the veteran 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, dated in July 2005.  In that form, 
the veteran authorized the release to VA of any information 
or records relating to the veteran's treatment of his PTSD.  
The veteran signed that form but unfortunately did not 
complete the form by identifying any provider of treatment.  

Nevertheless, even though the veteran did not identify the 
source of private treatment he was receiving, by submitting 
the form, he evidenced his intention to have the treatment 
records obtained.  The RO should take appropriate action to 
attempt to obtain any treatment records from providers 
identified by the veteran.  Such treatment records would be 
material to the claim on appeal.

In this regard, the RO should request that the veteran 
complete another VA Form 21-4142, and specifically notify the 
veteran that he should identify the provider who provided the 
treatment he referred to during both recent VA examinations. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's psychiatric symptoms due to 
his PTSD.  Specifically noted in this 
regard are any treatment records since 
April 2005 reportedly received from Edwin 
W. Hoeper, M.D., or some other 
psychiatrist in Goldsboro, North Carolina.

2.  Then, following any additional 
development deemed appropriate by the 
AMC/RO, readjudicate the claim under 
review.  If the benefit sought is not 
granted, issue the veteran (and if 
represented, any representative) a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

